office_of_chief_counsel internal_revenue_service memorandum cc pa apjp b3 ------------------ posts-169335-02 uilc date december number release date to james c fee associate area_counsel lmsb cc lm hmt phi from william a heard acting senior technician reviewer cc pa apjp b3 subject period of limitations for tefra partnership items this chief_counsel_advice responds to your request for assistance dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent legend individual a individual b llc1 llc2 s_corporation partnership year ------------------------ ----------------------- -------------------------------------- ---------------------------------- ---------------------------------------- ------------------------------------ ------- posts-169335-02 issue may the service initiate a tefra partnership proceeding for year when the period for assessment has expired for all partners for year but the partners may have claimed losses attributable to year partnership items in subsequent open years conclusion yes facts in year individuals a and b formed a partnership the partnership the three partners were an s_corporation and two limited_liability companies llc1 and llc2 a and b were the sole shareholders of the s_corporation a was the sole owner of llc1 b was the sole owner of llc2 llc1 and llc2 are disregarded entities under sec_1 the partnership is subject_to the unified_audit and litigation procedures of sec_6221 through tefra llc1 and llc2 opened brokerage accounts and sold short positions in treasury notes they transferred the brokerage accounts which included the proceeds from the short position and the obligation to close the short position to the partnership the partnership then closed the short_sale position using the contributed proceeds in a separate transaction the partnership purchased foreign_currencies the partnership then liquidated at the end of year distributing its assets the foreign_currencies to the three partners a and b treated their bases in the distributed currencies as equivalent to their outside_basis in their partnership_interest a and b included the cash proceeds from the short_sale in the computation of their bases without reducing their bases by the short_sale obligation assumed by the partnership or the partnership’s payment of this obligation individuals a and b then contributed the currencies to their s_corporation all of the above occurred in year the period of limitations on assessment has expired for year for all partners in a subsequent taxable_year a and b claimed a loss attributable to the inflated bases in the currencies distributed by the partnership the loss was generated by either the sale of the currencies or the sale of stock in the s_corporation the period for assessment may be open for one or both partners in the year the loss was claimed at issue is whether the service may open a proceeding under the unified_audit and litigation procedures of sec_6221 through tefra to adjust partnership items in year for the purpose of assessing tax in subsequent open years of a and b specifically the service would adjust partnership items by treating the short position obligation as a liability assumed by the partnership the adjustment would also treat posts-169335-02 the partnership’s assumption and payment of the liability as a distribution of cash to the partners under sec_752 and sec_705 this would affect a and b’s outside bases in their partnership interests and their consequent bases in the currencies distributed by the partnership the adjusted bases in the distributed currencies would be used to recalculate the loss claimed by the partners in years for which the period for assessment has not expired law and analysis the tax treatment of partnership items is determined at the partnership level pursuant to the unified_audit and litigation procedures set forth in sec_6221 through sec_6221 provides that the tax treatment of any partnership_item and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item shall be determined at the partnership level sec_6231 provides that partnership items are defined by regulations sec_301 -1 a v includes in the definition of partnership items the partnership aggregate and each partner’s share of partnership liabilities see dakotah hills v commissioner tcmemo_1996_35 each partner’s share of partnership liabilities is a partnership_item sec_301_6231_a_3_-1 and -1 c further defines a partnership_item as including partner contributions to the partnership and partnership_distributions to the partners sec_6226 provides that if a partnership action is brought under either sec_6226 or b each person who was a partner in such partnership at any time during the year in issue shall be treated as a party to such action sec_6226 further provides that a partner is not a party to the proceeding after the day on which the period for assessing any_tax attributable to partnership items has expired therefore a tefra proceeding can be initiated and a partner has an interest in the outcome as long as the period for assessing any_tax attributable to partnership items is open sec_6226 sec_6501 sets forth the general limitation on assessment and provides that e xcept as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within three years after the return was filed whether or not the return was filed on or after the date prescribed this subsection further provides that the term return means the return required to be filed by the taxpayer and does not other substantive grounds may also be raised in the tefra proceeding as provided in ccdm notice cc-2003-020 notice son of boss tax_shelter posts-169335-02 include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit under these provisions an assessment must be made within three years of the due_date for filing or the actual date of filing of the return whichever is later sec_6501 for purposes of sec_6501 the return at issue is the return of a partner or shareholder and not the return of the flow-through_entity the supreme court in bufferd v commissioner held that the limitations_period within which the internal_revenue_service must assess the income_tax_liability of an s_corporation shareholder runs from the date on which the shareholder's return is filed bufferd u s pincite as the court noted returns that 'lack the data necessary for the computation and assessment of deficiencies' generally should not be regarded as triggering the period of assessment bufferd u s pincite quoting 353_us_180 footnote omitted accordingly the return of the flow-through_entity does not trigger the running of a partner’s period of limitations sec_6501 provides f or an extension of period in the case of partnership items as defined in sec_6231 see section section a provides that the period for assessing tax which is attributable to any partnership_item or affected_item shall not expire before years after the later of the date the partnership files its return or the last day for filing the return for such year in other words section extends the sec_6501 limitation period for partnership items for each partner the court so held in 114_tc_533 specifically the court held that the period for assessing partnership items is governed by each partner’s separate period for assessment under sec_6501 id pincite the court held that section merely serves to extend each partner’s sec_6501 period to a minimum expiration date id therefore section merely provides a buffer period during which the period under sec_6501 for assessing each partner will not expire id pincite the federal court_of_appeals for the district of columbia circuit recently agreed with this holding 331_f3d_972 d c cir the last sentence of this provision was added by section of the taxpayer_relief_act_of_1997 pub_l_no and clarifies that the return that starts the running of the statute_of_limitations for a taxpayer is the return of the taxpayer and not the return of another person from whom the taxpayer has received an item_of_income gain loss deduction or credit conf_rep no pincite though the act sets forth a prospective effective date this provision does not substantively alter the law see 506_us_523 posts-169335-02 in the present case the service intends to assess tax against the partners for taxable years subsequent to year the tax is attributable to the adjustment of partnership items from year the partnership items being adjusted are partnership liabilities and the treatment of the partnership's assumption and payment of the liabilities as a distribution to a and b an increase in distributions to a and b will reduce a and b’s bases in their partnership interests see sec_752 sec_733 and sec_705 this will result in smaller bases in the currencies received by the partners in the liquidating_distribution sec_732 the smaller bases will result is a smaller loss upon sale of the currencies or sale of the stock in the s_corporation the tax attributable to the loss disallowance is thus attributable to the adjustment of partnership items from year since the period for assessing tax for the loss_year is open and the loss is attributable to partnership items emanating from year the period for assessing tax attributable to year partnership items is open thus the partners will be parties to a tefra proceeding initiated for year sec_6226 as parties a and b may be assessed based on a tefra proceeding for year notwithstanding that the period for assessing any_tax has otherwise expired for year for each of the affected partners case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
